DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections

Claims 1, 9, 19 and 20 are objected to because of the following informalities: 

In Claim 1,  in the last limitation  applicant is claiming “updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, label for the prefix and the prefix”. In the limitation “ the unique, per SRGB slice, label” refers to the MPLS label and the prefix refers to “prefix SID”, therefore applicant is suggested to change the limitation to “updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for the prefix and the prefix SID.”

In Claim 9 line 4, term “a prefix SID” seems to refer back to “ a prefix SID” in claim 1 line 8. Applicant is suggested to change the term to “the prefix SID”

In Claim 9 line 4, term “a segment routing global block (SRGB) slice identifier” seems to refer back to “a segment routing global block (SRGB) slice identifier” in claim 

In Claim 19,  in the last limitation  applicant is claiming “updating a label forwarding information base (LFIB) for the network device using the unique, per SRGB slice, label for the prefix and the prefix”. In the limitation “ the unique, per SRGB slice, label” refers to the MPLS label and the prefix refers to “prefix SID”, therefore applicant is suggested to change the limitation to “updating a label forwarding information base (LFIB) for the network device using the unique, per SRGB slice, MPLS label for the prefix and the prefix SID.”

In Claim 20,  in the last limitation  applicant is claiming “updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, label for the prefix and the prefix”. In the limitation “ the unique, per SRGB slice, label” refers to the MPLS label and the prefix refers to “prefix SID”, therefore applicant is suggested to change the limitation to “updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, MPLS label for the prefix and the prefix SID.”


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, The closest prior art (US 2021/0119917 A1) teaches generate a label of the next-hop network device based on the address of the next-hop network device in the routing entry in para 0105, however it fails to teach “responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the node, 1) processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for the prefix, and 2) updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, label for the prefix and the prefix” in addition to other limitations of claim 1. 

Regarding claim 19, The closest prior art (US 2021/0119917 A1) teaches generate a label of the next-hop network device based on the address of the next-hop network device in the routing entry in para 0105, however it fails to teach “responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the network device, 1) processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for the prefix, and 2) updating a label forwarding information base (LFIB) for the network device using the unique, per SRGB slice, label for the prefix and the prefix” in addition to other limitations of claim 20.

Regarding claim 20, The closest prior art (US 2021/0119917 A1) teaches generate a label of the next-hop network device based on the address of the next-hop network device in the routing entry in para 0105, however it fails to teach “responsive to a determination that the SRGB slice identified by the SRGB slice identifier is not provisioned on the node, not processing the prefix SID included in the received IGP advertisement, and otherwise responsive to a determination that the SRGB slice identified by the SRGB slice identifier is provisioned on the node, 1) processing the prefix SID and SRGB slice to generate a unique, per SRGB slice, MPLS label for the prefix, and 2) updating a label forwarding information base (LFIB) for the node using the unique, per SRGB slice, label for the prefix and the prefix” in addition to other limitations of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416 
/AJIT PATEL/Primary Examiner, Art Unit 2416